


110 HR 7248 IH: To amend the Uniformed and Overseas Citizens Absentee

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7248
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to require States to accept absentee ballots of overseas military
		  and civilian voters which are submitted by the voter to a provider of express
		  mail services not later than the day before the date of the election involved
		  for transmission to the appropriate State election official, to require the
		  Secretary of Defense to reimburse overseas military voters for the costs of
		  using a provider of express mail services to transmit the ballot to the
		  official, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Military
			 and Overseas Voting Enhancement Act.
		2.Acceptance of
			 Absentee Ballots of Overseas Military and Civilian Voters Using Express Mail
			 Services for TransmissionSection 102(a) of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(a)) is amended—
			(1)by
			 striking and at the end of paragraph (4);
			(2)by
			 striking the period at the end of paragraph (5) and inserting ;
			 and; and
			(3)by adding at the
			 end the following new paragraph:
				
					(6)accept and process, with respect to any
				election for Federal office, any otherwise valid absentee ballot (including the
				Federal write-in absentee ballot under section 103) from an overseas voter who
				provides the ballot to a provider of express mail services for transmission to
				the appropriate State election official not later than the day before the date
				of the election, so long as the ballot is received by the official prior to the
				expiration of the 10-day period which begins on the date of the election (or,
				if longer, such period as may be provided under State
				law).
					.
			3.Reimbursement of
			 Costs Incurred by Overseas Military Voters in Using Express Mail Services for
			 Transmission of Absentee Ballots
			(a)ReimbursementSection 101 of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff) is amended by adding at the end
			 the following new subsection:
				
					(d)Reimbursement
				for Costs Incurred by Overseas Uniformed Services Voters in Using Express Mail
				Services for Transmission of Absentee Ballots
						(1)In
				generalThe Presidential
				designee shall make a payment to each eligible overseas voter described in
				section 107(5)(A) whose absentee ballot was transmitted to the appropriate
				State election official by a provider of express mail services in an amount
				equal to the reasonable costs incurred by the voter in using the provider to
				transmit the ballot.
						(2)Eligibility of
				votersFor purposes of
				paragraph (1), an overseas voter described in section 107(5)(A) is eligible to
				receive a payment from the Presidential designee under such paragraph if the
				voter submits to the Presidential designee (at such time and in such form as
				the Presidential designee may require) such information and assurances as the
				Presidential designee may require regarding the voter’s use of a provider of
				express mail services to transmit an absentee ballot and the costs incurred by
				the voter in using the provider to transmit the ballot.
						(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Presidential designee such sums as may be necessary to carry out this
				subsection.
						.
			(b)Conforming
			 AmendmentSection 101(b) of such Act (42 U.S.C. 1973ff(b)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (6);
				(2)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)make payments to overseas uniformed
				services voters whose absentee ballots are transmitted to State election
				officials by providers of express mail services, in accordance with subsection
				(d).
						.
				4.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to each election for Federal office held on
			 or after the date of the enactment of this Act.
		
